Citation Nr: 0314813	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded by the Board in September 2001.  The 
Board found that new and material evidence had been presented 
to reopen claims for service connection for both a cervical 
spine disability and a lumbar spine disability.  The case was 
remanded for additional development.  The RO has completed 
the additional development.  Service connection was granted 
for mechanical low back pain and degenerative disc disease of 
the lumbar spine and that matter is not currently before the 
Board.  Service connection for residuals of a cervical spine 
injury continues to be denied and that issue is currently 
ready for appellate review.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	Chronic cervical spine disability was not present in 
service and is not otherwise related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The November 1999 Statement of the Case (SOC) and the April 
2003 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to her claim 
for service connection for residuals of a cervical spine 
injury.  These documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial.  
The veteran was specifically informed that service connection 
for residuals of a cervical spine injury was being denied 
because the evidence did not show it was linked to service.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on her service connection claim, she needed to 
present medical evidence that her condition was linked to 
service.  The RO sent a letter to the veteran dated in 
October 2001 that informed her of the provisions of the VCAA 
and informed her what action she needed to take and what 
action the RO would take on her claim.  Specifically she was 
told that she needed to submit evidence showing that her 
cervical spine disability is related to service.  The RO 
obtained the veteran's service medical records, private 
medical treatment records, and treatment records from Army 
and VA hospitals where she was treated as a civilian.  The 
veteran was provided a VA examination in March 2003.  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for residuals of a cervical spine 
injury

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of pain or other complaint regarding the cervical 
spine.   The veteran apparently fell off a truck in April 
1983 and repeatedly sought treatment for low back pain 
subsequent to that injury but at no point in the service 
medical records is there any reference to a cervical spine 
injury.  The veteran's report of medical examination in 
August 1983 indicates a normal spine.  Her report of medical 
history completed at the same time does indicate a history of 
recurrent back pain but it is not specified if it was low 
back pain or cervical spine pain.  There is no evidence of 
treatment for any cervical spine disability immediately 
following service. 

Medical records from Family Chiropractic Clinic dated from 
December 1994 to January 1997 indicate the veteran was 
treated for cervical subluxation, cervical disc herniation, 
and cervical neuralgia but no etiology or link to service was 
indicated.  An MRI taken in August 1996 also indicates 
cervical disc herniation at several levels.  According to a 
fitness for duty medical examination performed by Dr. Oronoz 
in August 1996, the veteran injured her neck while working as 
a civilian in 1994 and has had cervical spine pain since 
then.  There are treatment notes dated from 1985 to 1996 that 
are mostly silent with respect to a cervical spine 
disability.  A treatment note from William Beaumont Army 
Medical Center dated in December 1994 indicates that the 
veteran had been complaining of a 10-day history of pain in 
her neck and that there was a reduced range of motion of the 
cervical spine.  No other etiology was provided. 

The veteran underwent a VA examination in March 2003.  The 
veteran stated that she fell off a truck in service and 
injured her low back and thinks she injured her neck at that 
time too although she did not seek treatment at the time and 
did not really notice that she had hurt her neck until some 
time later.  The veteran indicated that her neck problem 
became more noticeable after an incident in 1994 where a 
patient she was assisting pulled on her arm and injured her 
neck.  Her main complaint is stiffness in her neck.  The 
examiner noted the range of motion of the cervical spine with 
some pain on motion and noted that her neck was non-tender.  
He diagnosed her with cervical degenerative arthritis with no 
radiculopathy.  The examiner gave his opinion that it was 
less likely that this cervical spine disability was related 
to service in that there were no complaints regarding her 
neck until the incident in the hospital in 1994.  The 
examiner suggested that the 1994 incident may have been the 
initial injury.

Based on the above, the Board finds that the veteran has 
presented no competent evidence that links her residuals of a 
cervical spine injury to service.  The service medical 
records do not show any history of a cervical spine injury or 
complaints regarding her neck.  The August 1983 service 
medical examination was negative for any disability of the 
spine.  There was no evidence of treatment within a year of 
service.  The private medical records Family Chiropractic 
Clinic and the records from William Beaumont Army Medical 
Center both show that the first complaints regarding her neck 
were in December 1994, more than 11 years after she left 
service.  This is consistent with what she told the VA 
examiner as well.  The VA examiner indicated his opinion that 
it was not likely that the veteran's cervical spine 
disability was related to service based on the negative 
service medical records, and the veteran's own recollection 
of her 1994 injury and lack of noticeable symptoms prior to 
that date.  The Board notes that the veteran's belief that 
her cervical spine disability is linked to service.  However, 
as a layperson, the veteran is not competent to testify as to 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Since a clear preponderance of the evidence is against a 
finding that chronic cervical spine disability is related to 
service, service connection is not warranted. 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2002). 


ORDER

Entitlement to service connection for residuals of a cervical 
spine injury is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

